Citation Nr: 1719514	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hip.

2.  Entitlement to service connection for arthritis of the left hip.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1967 to August 1971, including service in Vietnam from January 1969 to January 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction lies with the RO in Atlanta, Georgia, where the Veteran resides.  

The Veteran testified at a June 2014 Decision Review Officer hearing at the Atlanta RO as well as a November 2014 hearing held via video conference before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with electronic claims file.

These matter were remanded in January 2015, August 2015, February 2016 and November 2016.  The February 2016 decision denied a claim for service connection for bilateral jungle rot of the feet and this issue is no longer on appeal.  The November 2016 Board decision granted a claim for service connection for a respiratory disorder and this issue is no longer on appeal.  There has been substantial compliance with all development indicated in the previous remands for the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2017, the Veteran indicated that he no longer wished to be represented by the Georgia Department of Veterans Affairs.  Thus, as indicated on the title page, the Veteran is currently unrepresented.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's bilateral hip disability is not related to service or to any incident of service and did not manifest within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. § 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a March 2010 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claim.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an November 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contended, during hearing testimony and in various written statements, that his current hip disability is related to jumping out of helicopters and out of a tank while serving in Vietnam  The Board accepts these statements as credible and consistent with the circumstances of his military service as an Armor Crewman.

The Veteran's service treatment records indicate no treatment for a hip disability.  On separation, there was no indication of any type of abnormality referable to the Veteran's bilateral hips.

Private treatment records from November 2002  note that following an x-ray the Veteran was found to have spondylosis and degenerative changes; however, reviewing the actual x-ray report indicates that these findings were attributable to the back x-ray.  The report specifically indicates that pelvic x-rays showed no degenerative findings.  

A June 2008 VA treatment note indicates that the Veteran fell and struck his right hip in 2002, which it took him from 2002 to 2004 to recover from this fall.

A November 2006 VA treatment indicates that the Veteran had hip pain but with no synovitis and  normal x-rays.  VA treatment records including a January 2010 VA problem list show a diagnosis of "osteoarthritis" and on a different line "LS/hip."  

An application for treatment, filled out by the Veteran, for chiropractic treatment dated May 2010 indicates that the Veteran had lower back and hip pain which began with a fall in 2002.

An August 2013 VA x-ray shows minimal osteoarthritis of the hips bilaterally.  

The Veteran was afforded a March 2015 examination.  X-rays conducted in conjunction with the examination indicate that there was no arthritis and no acute process found.   The examiner observed that service treatment records document no complaints of hip pain or treatment.  VA treatment dated June 23, 2008 documents that the Veteran stated he fell striking his back and right hip in 2002, and has had pain since such time, with occasional cane use.  Thus, the examiner opined that it is less likely as not the Veteran incurred hip pain or arthritis due to in service activity.  

An additional VA examination was conducted in November 2015.  The examiner indicated a diagnosis of right and left hip osteoarthritis. The examiner indicated that it was less likely than not that the Veteran incurred bilateral hip arthritis secondary to his military occupation, as there were "no medical records, to chronologically document (that are labeled) the first diagnosis is 2002, to medically correlate these claims."  The examiner also indicated that jumping off tanks "does not necessarily cause post-traumatic arthritis development," and that because the Veteran's "DD 214 has no parachutist badge achievement, cannot speak to the jumping out of aircrafts and how it relates."  The examiner stated that medical literature indicates that the development of arthritis increases dramatically after the age of 45, and more than 1/3 of individuals over the age of 65 have osteoarthritis.  Although the Veteran's MOS was that of an Armor Crewman, because he had post-service occupations as an electronic technician and poultry farm operator, the examiner stated that it would be speculation to say which of these caused his arthritis. 

The Veteran was afforded an additional VA examination in March 2016.  The examiner determined that the Veteran's bilateral hip disabilities are referred pain from his back.  He added that it is less likely than not that the hip condition is related to service as the patient had no hip complaints in service and
was not treated for such; on leaving service the Veteran did not have
significant treatment for hip conditions but he was seen by chiropractors for a
back condition; after service he worked for 35 years as a field
service engineer, an active occupation which requires the ability to walk
long distances and bend.  The examiner also indicated that in 2002 the Veteran fell and injured his right hip and it took 2 years to recover.  The examiner summarized by saying that the current condition is typical of low back pain with referred pain to the buttocks.  The Veteran is being treated by cortisone injections into the back which decreases the hip pain for a few weeks confirming the source of the pain which is from the back.  The examiner observes that the Veteran's (most recent) normal hip x-rays are remarkable for age 69.

In December 2016, the AOJ obtained additional explanation from the previous examiner.  The examiner considered the Veteran's contentions that in-service activity caused a current bilateral hip disability, providing additional rationale for his previous opinion that the Veteran's current hip disability is related to service or any incident of service.  The examiner acknowledged that jumping out of helicopters and tanks is strenuous work and can take a toll on the body.  This is especially so of the lower extremity weight bearing joints including the hips and thighs.  He observes that the body also repairs injuries.  Whether or not an permanent injury has occurred depends on what is found on exam and x-rays and are time-related.  The examiner importantly pointed out that this Veteran reports forty-five years after the traumatic event with normal joints.  The examiner added that sometimes there are permanent signs of a traumatic event such as, in the case of the hip, a stress fracture or even a traumatic fracture.  However, this Veteran had no permanent signs of any in-service trauma.  

In conclusion, the Board finds that the preponderance of the evidence is against a finding that the hip disabilities are related to active service, any incident of active service or manifested during one year of service.  

There are several medical opinions of record.  All of which indicate that the Veteran's bilateral hip disability is not related to service or to his in-service activities.  These opinions are highly probative as they are inquires conducted by medical professionals, with review of the medical evidence of record, and are well-reasoned and provide rationales for the conclusions reached.

The Board additionally notes that the Veteran expressly denied problems at his separation examination, and the clinical record reveals no treatment or diagnosis for such problems for many years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes the recently decided Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  In the decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  The Board acknowledges the statements of the Veteran indicating a continuity of symptomatology of a bilateral hip disability since service, which were submitted in connection with his claim for benefits.  However, the record reflects a significant gap of over 30 years between discharge and evidence of his first treatment or complaints.  He additionally filed multiple VA benefits claim without any mention of a bilateral hip disability.  Additionally, in the context of receiving private treatment, the Veteran indicated that his hip problems began when he fell in 2002, injuring his hips and back.

In addition, the Veteran lacks the necessary medical expertise to say that a bilateral hip disability identified by objective evidence long after service is the result of in-service trauma as opposed to a post-service events or the aging process.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hip disability is related to active service, to any incident of active service, or manifested within one year of service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for arthritis of the right hip is denied.

Entitlement to service connection for arthritis of the left hip is denied.





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


